Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 08/16/2021, with respect to objections to the Drawings have been fully considered and are persuasive.  The objections to the Drawings have been withdrawn. 
3. Applicant's arguments filed 08/16/2021 with respect to the request for rejoinder have been fully considered but they are not persuasive. The Claims of Group I are not allowable and therefore rejoinder is not available at this time. Further, the Independent Claims of Group II do not currently include all of the limitations of the Independent Claims of Group I, so would not be available for rejoinder even if the Claims of Group I were allowable. 
4. Applicant’s arguments with respect to rejections to Claim 1-7, 11, and 19 under U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9. Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20120179229 awarded to Tettamanti et al, hereinafter Tettamanti.
10. Regarding Claim 1, Tettamanti teaches an apparatus for non-ablative tissue regeneration (abstract) comprising: a laser for generating at least one laser pulse having a wavelength; and a cannula for delivering the at least one laser pulse one a surface of a urethra in a human or animal body (guide 
11. However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 900 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a pulse duration of 1 microsecond inherently having a thermal exposure time of less than 900 microseconds. Further, the claim only requires the laser being capable of adjusting down to that level).
12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 900 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Therefore, Claim 1 is unpatentable in view of modified Tettamanti. 

13. Regarding Claim 2, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further teaches wherein the thermal exposure time texp of the tissue surface is defined as a time interval in which the temperature of the tissue surface is above To+(Tmax-To)/2, wherein To defines an initial temperature of the tissue surface (Examiner notes that this is just a definition and does not provide any patentable structure, so since Tettamanti teaches the apparatus of Claim 1, Tettamanti also teaches the apparatus of Claim 2). 



15. Regarding Claim 4, modified Tettamanti makes obvious the apparatus according to Claim 3, as set forth in the rejection to Claim 3 above. Tettamanti further teaches wherein the laser is adapted to select the wavelength of the at least one laser pulse between 2.6 and 3.2 micrometers or between 9.1 or 10.2 micrometers (Para. 0029, Line 3, “Er:Yag (wavelength of 2.94 microns).

16. Regarding Claim 5, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Tettamanti does not teach wherein the laser is adapted so that the energy delivery time ted of the at least one laser pulse is shorter than 600 microseconds, preferably shorter than 300 microseconds.
17. However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 300 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a pulse duration of 1 microsecond inherently having a thermal exposure time of less than 900 microseconds. Further, the claim only requires the laser being capable of adjusting down to that level).
18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 300 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 


19. Regarding Claim 6, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further makes obvious wherein for the thermal exposure time texp of the tissue surface, the treated tissue has a critical temperature Tcrit which is greater or equal to the tissue boing temperature Tb; and wherein the laser is adapted to select the pulse energy of the at least one laser pulse so large that the corresponding fluence on the tissue surface is up to 4 times the ablation threshold fluence Fabl of the tissue, as this is intended use of the device. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Specifically, the type of tissue being treated and the temperature that the particular tissue is treated at is the intended use of the device (See MPEP 2115). The Examiner would also like to point out that none of aforementioned claim limitations are tied to a computer/controller/processer. Therefore, modified Tettamanti makes obvious Claim 6. 

20. Regarding Claim 7, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Modified Tettamanti further makes obvious wherein, for the thermal exposure time texp of the tissue surface, the treated tissue has a critical Tcrit which is smaller than the boiling temperature Tb; and wherein the laser is adapted to select the pulse energy of the at least one laser pulse sufficiently small so that the tissue surface is heated to a maximal 

21. Regarding Claim 8, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Tettamanti further teaches wherein the laser is adapted to generate a plurality of laser pulses which are directed to the tissue surface (Para. 0052); and wherein the laser is adapted to select the time tser between two successive laser pulses longer than 10 times the thermal exposure time texp of the tissue surface, preferably longer than 40 times the thermal exposure time texp of the tissue surface, as this is intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, as written the Claim only requires the device to be capable of selecting the pulse energy necessary to meet the requirements that follow, which Tettamanti’s device does (abstract). Specifically, the type of tissue 

22. Regarding Claim 9, modified Tettamanti makes obvious the apparatus according to Claim 8, as set forth in the rejection to Claim 8 above. Tettamanti further teaches wherein the laser is adapted to select the time tser between two successive laser pulses is shorter than 3 seconds, preferably shorter than 1 second (Para. 0052, Lines 9-11, “Expediently, multiple pulse sequences follow each other with a sequence repetition time in a range from 0.5 s, inclusive, to 2.0 s, inclusive, and preferably at least approximately of 0.625”).

23. Regarding Claim 10, modified Tettamanti makes obvious the apparatus according to Claim 8, as set forth in the rejection to Claim 8 above. Tettamanti further teaches wherein the laser is adapted to select the number of lasers pulses so that the total duration of the pulse train is shorter than 30 seconds (Para. 0052, Lines 1-5).

24. Regarding Claim 11, modified Tettamanti makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above. Tettamanti further teaches wherein the cannula is adapted so that the at least one laser pulse generates two or more spots on the tissue surface, preferably with a spot size d in the range 0.3 to 1.5 mm (Para. 0086 discusses the dot-creating apparatus (inside the cannula), Fig. 2 showing the plurality of dots). 


26. However, Tettamanti does teach wherein the thermal exposure time is adjustable to a level shorter than 900 microseconds (abstract, showing a pulse duration of 1 microsecond to 1 second, a pulse duration of 1 microsecond inherently having a thermal exposure time of less than 900 microseconds. Further, the claim only requires the laser being capable of adjusting down to that level).
27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tettamanti, i.e. to have a thermal exposure time of less than 900 microseconds, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Therefore, Claim 19 is unpatentable in view of modified Tettamanti. 

Conclusion
28. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	30. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	31. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	32. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	33. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792